Citation Nr: 1704134	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of severance of entitlement to benefits under 38 U.S.C. §1151 for left brachia vein thrombosis (BVT). 

2.  Entitlement to an increased rating for a right knee disability, to include entitlement to a temporary total rating for convalescence for a right knee patellar tendon rupture surgery.  

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for tinnitus, to include whether a November 1992 rating decision which denied entitlement to a service connection for tinnitus contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney 

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from August 2010 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

As a preliminary matter, the Board finds that, although claimed as temporary total evaluation for an already service-connected right knee disability, the evidence of record demonstrates that separation of the individual disabilities of the right knee is necessary.  

The issue of entitlement to service connection for residuals of a right knee patellar tendon rupture, status post-surgical repair, to include as secondary to service-connected right knee chondromalacia, was also appealed to the Board.  However, that claim was granted in a January 2016 rating decision which rated the knee disabilities together.  Therefore, that issue is no longer on appeal.

The issues of entitlement to an increased rating for a right knee disability, to include entitlement to a temporary total rating based on convalescence, and entitlement to service connection for sleep apnea are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  A March 2012 rating decision granted benefits for left brachia vein thrombosis (BVT) under the provisions of 38 U.S.C.§1151.  

2.  A September 2012 rating decision proposed the severance of benefits for BVT.

3.  An October 2012 rating decision severed entitlement to benefits for BVT.

4.  The evidence of record does not establish that the March 2012 rating decision that granted benefits for BVT under the provision of 38 U.S.C.§1151 was clearly and unmistakably (CUE) erroneous as the evidence of record is of the type that reasonable minds can differ about whether entitlement to benefits was warranted.

5.  The Veteran was initially denied service connection for tinnitus in a November 1992 rating decision.  The Veteran did not appeal that denial and it became final. 

6.  In a September 2012 VA Form 21-526, Veteran's Application for Compensation and Pension, the Veteran claimed service connection for tinnitus and alleged clear and unmistakable error regarding a previous denial of that claim.

7.  Recurrent tinnitus was shown within one year following separation from service.


CONCLUSIONS OF LAW

1.  The severance of benefits for BVT under the provisions of 38 U.S.C.§1151 was not proper and restoration of benefits is warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.105(d), 3.307, 3.309, 3.310 (2016).

2.  The November 1992 rating decision that denied service connection for tinnitus did not contain CUE.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309 (1992); 38 C.F.R. §§ 3.104, 3.105, 3.309 (2016).
3.  Service connection for tinnitus is presumed.  38 C.F.R. §  3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2010 and May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September and November 2012 statement of the cases.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Severance

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous, with the burden being on the Government to show that the grant of service connection was clearly and unmistakably erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Graves v. Brown, 6 Vet. App. 166 (1994).

Clear and unmistakable error (CUE) is a very specific and rare kind of error. It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome, whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.   Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

The same standards apply in a determination of clear and unmistakable error in a prior decision and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  Daniels v. Gober, 10 Vet. App. 474 (1997); Allen v. Nicholson, 21 Vet. App. 54 (2007).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Simply to allege clear and unmistakable error on the basis that previous adjudications improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A March 2012 rating decision granted benefits as if service-connected for BVT under the provisions of 38 U.S.C.§1151, for complications of a blood clot after the Veteran underwent a colonoscopy with anesthesia.

An October 2012 rating decision found that the Veteran's BVT was less likely than not the result of his colonoscopy performed at a VA medical facility.  In the discussion, the RO focused on the argument that the competent medical evidence of record demonstrated that while the Veteran's BVT was caused by VA treatment, there was no evidence of negligence during the VA administered colonoscopy, to include anesthesia.  In arriving at the conclusion to sever service connection, the RO found, in essence, that the record demonstrated that the Veteran's award of service connection for BVT under 38 U.S.C.§1151 was clearly and unmistakably erroneous, and that there was no evidence that the Veteran's condition was caused by negligence during the Veteran's colonoscopy by at a VA facility. 

The Board finds that CUE has not been shown regarding the grant of benefits for BVT.  The main thrust of the RO's contentions rests on a July 2011 VA opinion which opined that it was unlikely that there was any negligence on the part of the VA medical treatment.  While, the examiner found that the Veteran's BVT condition was the result of anesthesia administered by VA, a review of the medical records showed that proper procedures were followed and no negligence could be found.  Therefore, the RO concluded that the grant of compensation was not warranted.  

The Board notes that for the grant of compensation for a disability under §1151, not only must there be an additional disability, but also a showing that the additional disability was caused by treatment furnished by VA, and a proximate or direct cause that was either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151 (a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2016).  Whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2016).

There are various ways to meet the proximate causation requirement, by (i) showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) showing that VA furnished medical treatment without informed consent, or (iii) showing that the additional disability was caused by an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A) (West 2014); 38 C.F.R. § 3.361(d) (2016).

With regard to reasonable foreseeability, merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed those risks.  That means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Notwithstanding any informed consent document of record, the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a reasonable health care provider would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a particular case.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Here, even if the Board concedes that the evidence of record does not demonstrate negligence or lack of care on the side of the VA medical facility, the Board nonetheless finds that the grant of service connection was no clearly and unmistakably erroneous, based upon consideration of the complete evidence of record.

Once service connection, or benefits as if service-connected under 38 U.S.C.A. § 1151, is granted, it can be severed only where the evidence establishes that the grant was clearly and unmistakably erroneous, with the burden of proving by clear and unmistakable evidence being on the Government.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  The Board finds that language refers not only to the instance of error on which a grant is based, but to any theory of entitlement to service connection, which must be considered to establish that the grant of service connection was the result of clear and unmistakable error.  While it may be clearly and unmistakably established that there was no negligence or mistreatment on the part of the VA in providing the Veteran's anesthesia, it is not clear and unmistakable from the evidence of record that the claim would not have been granted under other theories of entitlement. 

The CUE standard is a much higher barrier that is not simply the weighing of probative opinions, but so persuasive as to leave no reasonable mind in debate of the outcome.  The Board finds that considering the evidence of record, to include the July 2011 VA medical opinion, the evidence with regard to proximate causation, remains below the CUE standard and cannot sustain a severance. 

Specifically, the Board notes that there may be an argument that the Veteran was not properly informed about the risk factors regarding the anesthesia.  A review of the April 2011 consent form for the surgery notes specific enumerated risk factors of the anesthesia to include discomfort, anxiety, forgetfulness, drowsiness, low blood pressure, respiratory depression, and irregular heartbeat.  However, those enumerated risk factors and side-effects do not include BVT or blood clots.  A similar review of the VA treatment records for the day of the procedure also shows no evidence that a BVT disability was a possible, or even foreseeable, outcome from the anesthesia.  Furthermore, while the VA examination on which the severance was based found that it was unlikely that there was negligence by VA treatment providers, that evidence cannot support a finding that it is clear and unmistakable that there was no negligence on the part of VA treatment providers.  Therefore, the evidence of record leaves open the possibility that informed consent was not provided, and does not show clearly and unmistakably that there was no negligence by VA treatment providers.  Therefore, the evidence does not support severance.

While the Board acknowledges that the July 2011 VA examiner noted that BVT or blood clots are a known possible side-effect of such procedure, the fact remains that evidence does not demonstrate that informed consent was fully provided.  An error that is clear and unmistakable is not simply a disagreement with how the facts were weighted or evaluated, but rather, absent the alleged clear and unmistakable error, the outcome would be different.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The Board draws analogy to clear and unmistakable evidence claims brought by a Veteran, who contends that clear and unmistakable error caused a denial of benefits.  In that situation, manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433 (2014); Fugo v. Brown, 6 Vet. App. 40 (1993).  The Board finds that the standard must be that but for the clear and unmistakable error, the benefit sought would have been denied at the outset.  The Board finds that is not clearly and unmistakably shown by the evidence of record.  While in the initial instance this claim for a BVT disability under §1151 may very well have been denied, the evidence does not amount to clear and unmistakable error, as the Board finds that reasonable minds could disagree with regard to whether the informed consent was provided, and whether negligence or an unforeseen outcome was shown.

Here, the fact that it is shown to be unlikely that there was negligence on the part of the VA in providing the colonoscopy or anesthesia is not dispositive of the claim.  As the evidence does not preclude the plausibility of a finding of negligence, or unforeseen circumstance, the grant of entitlement to compensation cannot be considered clearly and unmistakably erroneous.  Therefore, severance was improper.  

Accordingly, clear and unmistakable error that was outcome determinative is not shown and restoration of entitlement to compensation under the provisions of §1151 for BVT must be granted.

Clear and Unmistakable Error

The Veteran contends that clear and unmistakable error was committed in a November 1992 rating decision that denied service connection for tinnitus. 

There is a three-pronged test to determine whether clear and unmistakable error is present in a prior determination. First, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  It must be more than a simple disagreement as to how the facts were weighed or evaluated.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2016).

The Board has considered the issue of whether there was CUE in the November 1992 rating decision, and finds that there was no CUE in that decision, in accordance with the laws and regulations extant at that time. 

While the medical treatment records document notes regarding hearing loss during service, the Veteran did not report experiencing any tinnitus or symptomatology indicative of tinnitus.  The separation examination from service, to include a report of medical history completed by the Veteran upon exiting service in 1992, was silent for any reports of tinnitus, or symptoms such as ringing in the ears.  It was not until the Veteran filed a claim for benefits in 1992, after leaving service, that the Veteran alleged having tinnitus since his service.  

In the November 1992 rating decision, the RO denied service connection for tinnitus based on a finding that not only was there no evidence of a hearing trauma, concussion, or noise exposure during service, but also the fact that the Veteran's tinnitus only recurred about once a week, and was only occasional.  The Board observes that in an August 1992 VA audiological examination for hearing loss and tinnitus, the VA examiner explicitly noted only occasional low-frequency tinnitus, as reported by the Veteran.

The Board finds that a close review of the record at the time shows no error that constitutes CUE when applying the applicable law to the facts as they existed at the time of the November 1992 rating decision.  Any such error in the earlier decision would not have manifestly changed the outcome.  The Veteran's main basis of argument is that tinnitus, considered as an organic disease of the nervous system, is a chronic disease that may be presumptively service-connected if manifested to a compensable degree within one year from separation from service.  38 C.F.R. § 3.309 (1992).  However, the Board notes that, the regulation in effect at the time of the 1992 rating decision provided a compensable rating for tinnitus only if the manifestation of tinnitus was persistent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1992).  

At an August 1992 VA audiological examination, the Veteran was noted to have reported that his tinnitus was only occasional, occurring only once a week for only a short time, and did not distract for long period of time.  The examiner opined that the tinnitus was related to the specific noises that caused occasional ringing, and not to loud noise in service.  A review of the remaining records at the time of the November 1992 rating decision showed no additional medical evidence or lay statements regarding tinnitus for the condition to be considered persistent.  Therefore, while the Board acknowledges that the initial claims period was still within the presumptive period of one year from separation from service, the Veteran's diagnosed tinnitus could be considered to not be persistent at the time of the previous denial by a reasonable person.  In addition, there was a competent objective medical opinion that the tinnitus was not related to service or noises during service.  Therefore, a reasonable person could find that the tinnitus was not persistent, was not shown to be have begun in service, and presumptive or direct service connection would not have been warranted.  Because reasonable minds could differ as to whether service connection for tinnitus was warranted at the time of the November 1992 decision, the Board finds that decision was not clearly and unmistakably erroneous.

Accordingly, the Board finds no improper application of the applicable law at the time, and therefore, as the threshold question of application of law or fact does not exist, inquiry for CUE cannot be sustained.  For these reasons, the Board finds that the rating decision of November 1992 did not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2016).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2016).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  Tinnitus, as an organic disease of the nervous system, is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2016).

In a claim filed approximately one week after separation from service in July 1992, the Veteran claimed service connection for ringing in the ears that he stated began in 1989.  An August 1992 examination, within one year from separation from service, diagnosed occasional tinnitus.

Effective June 10, 1999, a 10 percent rating is warranted for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); 64 Fed. Reg. 25202 (1999).

Therefore, the Board finds that the Veteran was diagnosed with occasional tinnitus within one year following separation from service.  Occasional tinnitus implies that the tinnitus recurs.  Therefore, within the one year presumptive period, the Veteran was diagnosed with recurrent tinnitus.

Accordingly, the Board finds that service connection for tinnitus is presumed and must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Severance of entitlement to compensation under the provisions of §1151 for BVT was improper, and restoration of benefits under the provisions of 38 U.S.C. § 1151 for BVT is granted.

The November 1992 rating decision that denied service connection for tinnitus does not contain CUE. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required for the remaining claims on appeal.  Although the Board sincerely regret the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

A January 2016 rating decision established service connection for a right knee patellar tendon rupture.  That disability was then rated as combined with a previously service-connected right knee injury.  That rating did not consider the assignment of a temporary total rating for convalescence in assigning that rating.  The Veteran has a pending claim for a temporary total rating for convalescence based on the surgical repair of the right knee patellar tendon rupture.  Because that disability is now service-connected, the Board finds that the RO should reconsider the claim for temporary total rating for convalescence because the disability is now service-connected.  The Board also finds that a more current examination is needed to rate the right knee disability.

With regard to the claim for service connection for sleep apnea, the Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of any sleep apnea.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the Board hearing, and throughout the claims period, the Veteran has continuously and consistently alluded to the fact that he began to experience symptoms of sleep apnea during service, to specifically include heavy snoring, occasions where he stopped breathing while asleep, and fatigue during the day.  The Veteran has submitted several lay statements, to include a statement from his spouse, who was marred to him during his active service, to attest to the fact that the Veteran has experienced such symptoms since service.  However, while the Veteran has provided private medical records currently diagnosing severe sleep apnea, the Veteran has not been provided a VA examination specific to sleep apnea, and its possible relationship to his service.  The Board finds that while the Veteran's lay statements may not be competent to be dispositive of the claims, those statements are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA joints examination of the right knee.  The examiner must review the claims file and should note that review in the report.  The examiner should provide ranges of active and passive motion and ranges of motion on weight-bearing and nonweight-bearing.  The examiner should state whether there is any recurrent lateral instability or subluxation, and if so, should state the severity.  The examiner should state whether there is any additional loss of function due to incoordination, fatigability, painful motion, weakened motion, excess motion, or on flare-up.  In addition, the examiner should review the records relating to a right knee surgery and opine the length of time required for convalescence from that surgery such that normal weight-bearing was precluded and a wheelchair or crutches were required.  

4.  Then, schedule the Veteran for a VA sleep examination for sleep apnea.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should provide an opinion regarding the nature and etiology of sleep apnea, to include a diagnosis.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was incurred in service or is the result of any incident in service.  The examiner is asked to explicitly address the lay statements of inservice manifestations of sleep problems such as snoring, breathing issues, stopping breathing while sleeping, and fatigue during the day, as expressed by the lay statements of record, to include from the Veteran, his spouse, and co-workers.  Additionally, the examiner must also address the statement from the Veteran's spouse that those symptoms had been ongoing since active service. 

4.  Then, readjudicate the claims, to include consideration of the assignment of a temporary total rating for convalescence for a right knee surgery.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


